Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
                                              Status of the Applications
1.  Claims 1-10 are pending and considered for examination.
                                                             Priority
2.  This application filed on December 12, 2019 is a 371 of PCT/CN2017/117558 filed on December 20, 2017 which claims priority to foreign application CN201710442989.5 filed on June 13, 2017.
                                                          Informalities
3.  The following informalities are noted:
      (i)  claims 1, 3, 7-8 recite ‘RT-qPCR’, ‘RNA’, ‘Tris-HCl’, ‘NaCl’, ‘MgCl2’ ,  ‘RT primer’, ‘MMLV’ . Expanding the terms at least for the first time that they appear in the claims is suggested.
    (ii) Claim 9 recites ‘ROX Rerference Dye. It should have been ‘ROX Reference Dye’.
Appropriate correction is required.
                                         Objection to the specification
4.  The disclosure is objected to the minor informalities:
            (i) The use of the term (ROX), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 
The instant specification use a trademark term ROX (see claim 8 and page 4) which not accompanied by the generic name.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7-9 recites the limitation "the reaction system" in line 1-2 of the claims.  There is insufficient antecedent basis for this limitation in the claim because the claim 1 upon which the instant claims depend lacks support for said reaction system.

Claim Rejections - 35 USC § 102
7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niu et al. (Scientific Reports, Vol. 5, 15100, p. 1-10, 2015).
Niu et al. teach an RT-qPCR-based method of claim 1, for directly and quantitatively detecting a circulating miRNA, comprising the following steps:
S1)  lysis and centrifugation: fully lysing a protein complex in a sample with a lysis reagent to release the miRNA from the sample; centrifuging briefly to obtain a supernatant as extracted crude RNA (see entire document, for eg. paragraphs 1-3 under ‘Methods’ section on page 8, paragraphs under the subheading ‘optimization of RNA isolation’ on page 3-5);
S2) tailing and reverse transcription: adding a Poly(A) tail to the extracted crude RNA obtained in step s1 and performing S-Poly (T) specific reverse transcription (see 
S3) RT-qPCR quantitative detection: performing RT-qPCR quantitative detection by using the reverse transcription product cDNA obtained in step S2 as a template (see entire document, for eg. paragraph under subheading ‘real-time PCR’ on page 9).
With reference to claim 5, Niu et al. teach that the reaction conditions for the lysis reagent in step S1 is 50 °C for 20 minutes and then 95 °C for 5 minutes (see entire document, for eg. paragraphs 1-3 under ‘Methods’ section on page 8, paragraphs under the subheading ‘optimization of RNA isolation’ on page 3-5).
With reference to claim 6, Niu et al. teach that the centrifugation in step S1 is carried out at 10,000 to 14,000 g, 4 °C for 5 to 15 minutes(see entire document, for eg. paragraphs 1-3 under ‘Methods’ section on page 8, paragraphs under the subheading ‘optimization of RNA isolation’ on page 3-5).
 With reference to claim 7, Niu et al. teach that the volume percentage of the extracted crude RNA as a template added to the reaction system for the tailing and reverse transcription in step S2 is 5 to 75% (see entire document, paragraphs under the subheading ‘polyadenylation and reverse transcription’ on page 8-9).
With reference to claim 8, Niu et al. teach that the reaction system for tailing and reverse transcription in step S2 comprises: 0.5-7.5 uL of a supernatant template, 1±0.2 uL of 0.5 umol/L RT primer, 1± 0.2U of PolyA Polymerase, 100±20U of MMLV, and 2.375-0.625 uL of reaction buffer, and RNase-free Water is added to 10 uL; the tailing and reverse transcription is carried out under conditions as follows: incubating the reaction system at 37~42 °C for 50~70 min, at 74~76 °C for 3-7 minutes to inactivate 
    With reference to claim 9, Niu et al. teach that the reaction system for the real-time PCR in step S3 is: 5 uL of 4xqPCR reaction Buffer, 4 uL of 1 umol/L Forward Primer,0.4 uL of 10 umol/L universal reverse Primer, 0.5 uL of 10 umol/L universal Taqman probe, 0.2 uL of 100 x ROX Reference Dye, 0.0125 uL of Hotstart Alpha Taq Polymerase, 0.5 uL of cDNA, and supplement of RNase-free Water to 20 uL; the reaction is performed under conditions as follows: 40 cycles of pre-denaturation at 95 °C for 5 minutes, denaturation at 95 °C for 10 s, and annealing at 60 °C for 40s (see entire document, for eg. paragraph under subheading ‘real-time PCR’ on page 9).
With reference to claim 10, Niu et al. teach the sample is plasma, serum, urine, tears, milk, saliva, sputum, or stool extraction supernatant (see entire document, for eg. paragraph 1-2 under ‘methods’ section on page 8). For all the above the claims are anticipated.
                               Claim Rejections - 35 USC § 103
8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (Scientific Reports, Vol. 5, 15100, p. 1-10, 2015) in view of Ambros et al. (US 2016/0032277).
With reference to claims 1 and 5-10, Niu et al. teach an RT-QPCR for detecting circulating miRNAs in a sample as discussed above in section 2, wherein RT-PCR buffer comprises MgCl2. However, Niu et al. did not specifically teach that lysis reagent comprising proteinase K, and lysis buffer comprising 100 mM Tris-HCl, 300 mM NaCl, pH 8.0 and the proteinase K is 15U/ml in final concentration. 
With reference to clams 2-4, Ambros et al. teach a method for extracting circulating RNA in a sample and RT-PCR detection of said RNA, wherein the method comprises treating RNA sample from plasma or serum with lysis buffer in Tris-HCl buffer pH 8.0 and proteinase K (see entire document, para 0004-0017, 0034-0040). The lysis buffer or denaturing buffer further comprises NaCl (see entire document, at least para 0045-0049).
        It would have been prima facie obvious to an ordinary person skilled in the art before the effective filing date of the invention to modify the method taught by Niu et al. with the lysis reagent comprising proteinase K and buffer components as taught by Ambros et al. to improve the sensitivity of the method. The person skilled in the art would have motivated to combine the method taught by Niu et al. with the method taught by Ambros et al. and have a reasonable expectation of success that the combination would improve the sensitivity of the method for extracting circulating RNA from a sample  because Ambros et al. explicitly taught use of proteinase K to complete release of miRNA and lysis buffer components for improving the method of extracting In re Aller, 105 USPQ 233 at 235,More particularly, where the general conditions of a claim are disclosed in the prior art (Niu et al. and Ambros et al.), it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of concentrations of lysis buffer components performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
                                                         Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637